Case: 10-60981       Document: 00511789732         Page: 1     Date Filed: 03/15/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                          March 15, 2012
                                     No. 10-60981
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk




UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee,

versus

JAMES HICKS,

                                                  Defendant-Appellant.




                   Appeal from the United States District Court
                     for the Northern District of Mississippi
                             USDC No. 4:09-CR-71-1




Before REAVLEY, SMITH, and PRADO, Circuit Judges.
PER CURIAM:*


       James Hicks pleaded guilty of distributing 247.2 grams of cocaine base. On
appeal, he argues that the district court erred by refusing to apply the Fair

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 10-60981    Document: 00511789732      Page: 2    Date Filed: 03/15/2012

                                  No. 10-60981

Sentencing Act of 2010 (“FSA”). His argument is foreclosed by United States v.
Tickles, 661 F.3d 212, 214-15 (5th Cir. 2011), petition for cert. filed (Dec. 15,
2011) (No. 11-8023), and petition for cert. filed (Dec. 27, 2011) (No. 11-8268),
which held that the FSA does not apply retroactively to defendants whose sen-
tencing occurred after the FSA’s effective date but whose offenses occurred
before that date. Although the Supreme Court has recently granted certiorari
in two Seventh Circuit cases that held that the FSA does not apply retroactively,
our precedent remains binding unless the Supreme Court overrules it. See
United States v. Lopez-Velasquez, 526 F.3d 804, 808 n.1 (5th Cir. 2008).
      Hicks contends that the district court erred by refusing to grant him a
safety-valve sentence reduction under U.S.S.G. § 5C1.2 and 18 U.S.C. § 3553(f).
The only dispute is whether “not later than the time of sentencing” Hicks “truth-
fully provided to the Government all information and evidence . . . concerning
the offense.” § 3553(f)(5). He argues that, regardless of how much he balked,
prevaricated, or misled federal agents, he is entitled to the reduction if he ulti-
mately provided all relevant information before sentencing. This proposition is
doubtful in light of a defendant’s obligation to provide all relevant information
even if the government does not request it. See United States v. Flanagan, 80
F.3d 143, 146-47 (5th Cir. 1996). But we need not examine the degree of good
faith required, because the district court did not clearly err by finding that Hicks
never made full disclosure. See United States v. Edwards, 65 F.3d 430, 432-33
(5th Cir. 1995).
      The judgment is AFFIRMED.




                                         2